Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 6/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,434,759 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to 3D Systems (EP 1170115, already of record) and Deiss et al (US 2016/167302, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  identifying a reference feature of the part within the model and an associated reference position along the z-axis of the reference feature;
identifying a first feature of the part within the model and an associated feature position along the z-axis of the first feature; determining a difference between the reference position and the feature position along the z-axis; and moving the first feature within the model along the z-axis by a feature offset such that the difference is zero or one or more increments of the build layer thickness.  Also, none of the closest prior art references including these teach or suggest identifying a reference feature of the part within the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743